DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-5, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 7864104 hereinafter Chen) in view of Shimizu et al. (US-20160102793 hereinafter Shimizu).


Regarding claim 1, Chen teaches A radar level gauge, for determining a process variable of a product in a tank using electromagnetic measuring signals, the radar level gauge comprising: an antenna (Chen 5:18-21 “measuring device, 1 includes a sending/receiving unit 27, in which the measuring signals 6 are produced and radiated by a coupling element 32 in the waveguide section 8 of the horn antenna 7”) 
arrangement comprising an antenna mounting structure (Chen 4:60-63 “FIG. 1 a schematic, total illustration of an apparatus mounted on a container for ascertaining and monitoring fill level of a medium in a container by means of a horn antenna of the invention;”), 
the antenna arrangement being adapted to direct a microwave transmit signal toward the product and return reflections thereof from a surface of the product (Chen 8:55 “ measuring signal 6, or the microwave signal,”; fig 1);
	 a dielectric filling member arranged in the antenna arrangement (Chen fig 3 [shows antenna 7]; 5:64 “dielectric filling body 12”), the 
dielectric filling member comprising a main body (Chen 5:64 “dielectric filling body 12”), and a 
sealing arrangement for preventing tank content from escaping into the outside environment (Chen fig 1 [shows a sealing arrangement preventing the liquid “3” from escaping tank container “4”]), 
the sealing arrangement being arranged around a periphery of the main body (Chen fig 1; 8:45-47 “sealing element 19 and the locking element 20 are, as already described above, implemented in the waveguide section 8 of the filling body 12”) and comprises 
a first sealing portion positioned between a portion of the antenna mounting structure and a portion of the tank (Chen 8:37-40 “The disk-shaped widening 22 of the filling body 12 thus forms a flange plating 23 between the device flange and the process flange 24, as a primary process sealing element 23”), 
wherein a lower surface of the first sealing portion is arranged in abutment with the portion of the tank (Chen fig 1; 4:2-4 “This flange plating made of the material of the filling body is clamped sealingly between the two edges of two flange nozzles by a radially located, screwed connection or via a Tri-Clamp closure mechanism.”; 5:11 “flange 24 on a container 4”; [Abutment is dictionary defined as “the part of a structure that directly receives thrust or pressure” as demonstrated by the closure.]);
	 and a structural reinforcement element arranged around a periphery of the main body (Chen fig 1 [The ends of the body that are bolted down to the tank correspond to a structural reinforcement element because it hold together the configuration and is around the periphery of the main body]; 4:2-5 “This flange plating made of the material of the filling body is clamped sealingly between the two edges of two flange nozzles by a radially located, screwed connection or via a Tri-Clamp closure mechanism.”), 
(Chen fig 1; 8:55-60 “measuring signal 6, or the microwave signal, can, following leaving the dielectric filling body 12, either be radiated freely in the direction of the medium 3, or still be guided over some distance, through a cylindrical or slightly flaring, hollow conductor, thus through a so-called stilling well.”), 
the first sealing portion is positioned above the portion of the tank (Chen fig 1 [flange plating 23 is above the tank]) and below the structural reinforcement element (Chen fig 1 [flange plating 23 is below the mounting bolts]).
 structural reinforcement element being arranged in abutment with an upper surface of the first sealing portion (Shimizu 0056 “An illustrated seal body 2 includes an annular base portion 4 and an annular elastic sealing unit 6 integrally provided to an inner circumference portion of the annular base portion 4.”; Fig 3-4) . . . the first sealing portion is positioned above the portion of the tank (Shimizu fig 3-4 [While Shimizu discloses a “[0002] seal body used in a flange joining structure” and not a tank, Chen discloses the tank as previously shown]) and below the structural reinforcement element (Shimizu fig 3-4; 0059 “ annular base portion 4” [corresponds to a structural reinforcement element]; 0057 “second sealing units 10 and 12”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular sealing structures.  Since both Chen and Shimizu disclose similar flange joining structures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

2, Chen in view of Shimizu teach The radar level gauge according to claim 1.
	Shimizu further teaches wherein the sealing arrangement is integrally formed with the main body (Shimizu 0014 “The seal body includes: an annular base portion formed of a metallic plate, and an elastic sealing unit integrally formed on the annular base portion.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular sealing structures.  Since both Chen and Shimizu disclose similar flange joining structures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 3, Chen in view of Shimizu teach The radar level gauge according to claim 1.
	Chen further in view of Shimizu teaches wherein the sealing arrangement further comprises a second sealing surface (Chen 8:37-43 “The disk-shaped widening 22 of the filling body 12 thus forms a flange plating 23 between the device flange and the process flange 24, as a primary process sealing element 23. By disk-shaped widening 22 of the end of the filling body 12 facing the measuring space 5, one obtains an additional process sealing element 23, or a further sealing geometry.” [flange elements 23 and 24 correspond to multiple sealing elements]), 
the second sealing comprising an upper surface arranged in abutment with the portion of the antenna mounting structure (Chen 7:63-67 “FIG. 4, it is illustrated that the filling body 12 has, in the waveguide section 8, one or more sealing elements 19, which also serve as a locking element 20 of the filling body 12 in the horn antenna 7”) 
Chen does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shimizu teaches a lower surface arranged in abutment with the structural reinforcement element (Shimizu fig 3-4 [shows a first and second sealing unit 10, 12 in abutment with structural reinforcement element 4]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular sealing structures.  Since both Chen and Shimizu disclose similar flange joining structures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

4, Chen in view of Shimizu teach The radar level gauge according to claim 3.
	  Chen further teaches wherein the main body has a substantially conical portion (Chen 6:19-20 “filling body 12 is embodied especially as a matching element, e.g. conically tipped”), the 
Shimizu further teaches the first and second sealing portions each being arranged as a respective annular flange extending radially from a base portion of the conical portion (Shimizu 0060 “As illustrated in FIG. 3, the seal body 2 is installed between a first annular flange portion 18 of a first member 16 and a second annular flange portion 22 of a second member 20.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular sealing structures.  Since both Chen and Shimizu disclose similar flange joining structures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

5, Chen in view of Shimizu teach The radar level gauge according to claim 3.
	 Shimizu further teaches wherein the structural reinforcement (Shimizu fig 3-4 “2”) element is sandwiched between the first and second sealing portions (Shimizu fig 3-4 [“10” and “12” are sealing units]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular sealing structures.  Since both Chen and Shimizu disclose similar flange joining structures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 11, Chen in view of Shimizu teach The radar level gauge according to claim 1.
	Shimizu further teaches wherein the structural reinforcement element comprises at least two layers of reinforcement elements (Shimizu fig 23 [shows an annular ring with two layers]) as seen in the microwave transmit signal direction (See claim 1 Chen fig 1; 8:55-60).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more 

	Regarding claim 12, Chen in view of Shimizu teach The radar level gauge according to claim 11.
	 Shimizu further teaches wherein one of the at least two layers of reinforcement elements comprises a lip portion (Shimizu 0100 “protrusions 92” [fig 14-15]) and the other one of the at least two layers of reinforcement elements comprises 
a notch portion for attachment to the lip portion (Shimizu 0102 “opening obtained by bending the tongue piece functions as the communication hole 90, as can be seen in FIGS. 14 and 15.”; 0112 “ elastic sealing unit 6K illustrated in the figure can be integrally formed”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to 

	Regarding claim 13, Chen in view of Shimizu teach The radar level gauge according to claim 1.
	Shimizu further teaches wherein the structural reinforcement element is formed by a metallic material (Shimizu 0056 “The annular base portion 4 is formed of a metallic plate”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen to include the flange joining structure and seal body of Shimizu.  One would have been motivated to do so in order to more rigidly seal and integrate the system components (Shimizu 0073).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shimizu merely teaches that it is well-known to incorporate the particular sealing structures.  Since both Chen and Shimizu disclose similar flange joining structures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 14, Chen in view of Shimizu teach The radar level gauge according to claim 1.
	 Chen further teaches wherein the main body is formed by a polymer material (Chen 5:57 “ filling body especially of polytetrafluoroethylene (PTFE)”).

	Regarding claim 15, Chen in view of Shimizu teach The radar level gauge according to claim 14.
	 Chen further teaches wherein the polymer material is a fluoropolymer, preferably PTFE (Chen 5:57 “ filling body especially of polytetrafluoroethylene (PTFE)”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 7864104 hereinafter Chen) in view of Shimizu et al. (US-20160102793 hereinafter Shimizu) and in further view of Fehrenbach et al. (DE-10057441 hereinafter Fehrenbach).

	Regarding claim 6, Chen in view of Shimizu teach The radar level gauge according to claim 3.
	Chen further teaches wherein the sealing arrangement comprises a circumferentially arranged cavity portion formed by (Chen figs 2-4; “gap 14 is formed”).
Chen in view of Shimizu does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fehrenbach teaches incorporating a hollow space for an antenna by sintering (Fehrenbach “So it can Coating can be applied by baking, sintering or the like. if the Filling consists of a dielectric material, the filling can of course also are produced in this way.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen and the flange joining structure and seal body of Shimizu to include the of sintering of Fehrenbach.  One would have been motivated to do so in order to reduce costs (Fehrenbach p.3).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 7864104 hereinafter Chen) in view of Shimizu et al. (US-20160102793 hereinafter Shimizu) and in further view of Schultheiss et al. (US-20070279309 hereinafter Schultheiss).

	Regarding claim 7, Chen in view of Shimizu teach The radar level gauge according to claim 3.
	Shimizu further teaches wherein the structural reinforcement element comprises a plurality of through holes extending in the direction between the first and second sealing portions (Shimizu 0056 “annular base portion 4, a plurality of (four in this mode) through holes 8 are formed 0”), 
the first and second sealing portions being connected to each other at the plurality of through holes by (Shimizu fig 3-4; 0060 “A plurality of (four in this mode) of through holes 24, corresponding to the plurality of through holes 8 formed in the annular base portion 4 of the seal body 2, are provided to the first annular flange portion 18 of the first member 16. A plurality of (four in this mode) of through holes 26, corresponding to the plurality of through holes 8 of the seal body 2, are also provided to the second annular flange portion 22 of the second member 20.”).

Chen in view of Shimizu does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Schultheiss discloses a radar level gauge using sintering to seal (Schultheiss 0067 “further options of sealing the plate 302: [0068] melting-in into a metal ring (e.g. in the case of glass); [0069] sintering-in into a metal ring (e.g. in the case of ceramics); and [0070] shrinking-in into a metal ring.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen and the flange joining structure and seal body of Shimizu to include the sintering of Schultheiss.  One would have been motivated to do so in order to increase resistance to pressure (Schultheiss 0062).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Schultheiss merely teaches that it is well-known to incorporate the particular sintering technique.  Since both Chen in view of Shimizu and .

Claim(s) 8-9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 7864104 hereinafter Chen) in view of Shimizu et al. (US-20160102793 hereinafter Shimizu) and in further view of Higgins (US-20050051457).

	Regarding claim 8, Chen in view of Shimizu teach The radar level gauge according to claim 1.
	 
Chen in view of Shimizu does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Higgins teaches wherein the structural reinforcement element comprises a first and a second element portion connected to each other around the main body (Higgins 0024 “FIGS. 5A and 5B illustrate a pair of semicircular molded lock collars”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen and the flange joining structure and seal body of Shimizu to include the sealing structure of Higgins.  One would have been motivated to do so in order to improve sealing capabilities (Higgins 0021).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Higgins merely teaches that it is well-known to incorporate the particular sealing technique.  Since both Chen in view of Shimizu and Higgins disclose 

	Regarding claim 9, Chen in view of Shimizu and in further view of Higgins teach The radar level gauge according to claim 8.
	 wherein the first and second element portions are formed in a semicircular shape (Higgins 0024 “FIGS. 5A and 5B illustrate a pair of semicircular molded lock collars”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen and the flange joining structure and seal body of Shimizu to include the sealing structure of Higgins.  One would have been motivated to do so in order to improve sealing capabilities (Higgins 0021).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Higgins merely teaches that it is well-known to incorporate the particular sealing technique.  Since both Chen in view of Shimizu and Higgins disclose similar flange joining structures and sealing techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

10, Chen in view of Shimizu and in further view of Higgins teach The radar level gauge according to claim 8.
	 wherein the first element portion comprises a protrusion (Higgins fig 5A-B; 0024 “tapered surface 525A”) and the second element portion comprises an indentation (Higgins fig 5A-B; 0024 “receptacle 530A”), 
wherein the protrusion is connected to the indentation when connecting the structural reinforcement element around the main body (Higgins 0024 “Each lock collar has a first end formed into a barb 520A, and a barb 520B with at least one tapered surface 525A and 525B and a second end formed into a receptacle 530A and 530B, respectively, adapted to slidingly receive each barb 520A and 520B”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the fill level radar mounting structure of Chen and the flange joining structure and seal body of Shimizu to include the sealing structure of Higgins.  One would have been motivated to do so in order to improve sealing capabilities (Higgins 0021).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Higgins merely teaches that it is well-known to incorporate the particular sealing technique.  Since both Chen in view of Shimizu and Higgins disclose similar flange joining structures and sealing techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Smith et al. (US-6325391) discloses “A process seal made of a material such as polytetrafluoroethylene is used as a microwave window in a radar tank level gauge. The periphery of the process seal is surrounded by a metal containment ring that is fitted to the periphery to limit the amount of expansion outwardly of the process seal material as well as provide for localized loading at the periphery for clamping pressures on the seal. Electromagnetic radiation shielding is provided not only by the containment ring, but also by an EMI shielding O-ring mounted in a groove on a sealing end of the containment ring. A process environmental O-ring is carried by the process seal in an outer shoulder groove that is enclosed by the containment ring. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648       


/Thomas M Hammond  III/               Primary Examiner, Art Unit 3648